Citation Nr: 1638614	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for bilateral flat feet.  

3.  Entitlement to service connection for calluses, both feet.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for residuals, chin injury.  

6.  Entitlement to service connection for bilateral vision disorder.  

7.  Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) had active service from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  


FINDINGS OF FACT

1.  The appellant does not have a present diagnosis of TBI.  

2.  The appellant's flat feet and calluses of both feet pre-existed service.  

3.  The appellant's preexisting bilateral flat feet and calluses of both feet did not increase in severity as a result of his military service.  

4.  The competent and credible evidence fails to establish that the appellant's diagnosed hypertension had its onset in service, within one year of service discharge, or is otherwise related to his active service.  

5.  The competent and credible evidence fails to establish that the appellant had residuals of a chin injury in service or otherwise related to his active service.  

6.  The competent and credible evidence fails to establish that the appellant had bilateral vision disorder in service or otherwise related to his active service.  

7.  The competent and credible evidence fails to establish that the appellant had chronic headaches in service or otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  TBI was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  Preexisting bilateral flat feet and calluses of both feet were not aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).  

3.  Hypertension was not incurred in or aggravated by service, nor may hypertension be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).  

4.  Residuals, chin injury, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Bilateral vision disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Chronic headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of December 2010, May 2012, and October 2013 letters sent to the appellant that fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson,
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No other outstanding evidence has been identified.  

The appellant was also afforded VA examinations in connection with the claims. The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the appellant, including eliciting a history from the appellant, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issues on appeal decided herein has been met.  38 C.F.R. § 3.159 (c) (4).  

Further, the appellant was offered the opportunity to testify at a Board hearing.  He declined.   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claims decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

 The appellant asserts, in essence, that service connection is warranted for TBI, flat feet, calluses of both feet, hypertension, residuals of a chin injury, bilateral vision disorder, and chronic headaches.  He claims that he had preexisting flat feet and calluses of both feet and that his feet worsened as a result of service.  He also claims the other disorders were incurred in service or as a result of service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown,  7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

An appellant is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  " Id at (b)(1).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b), Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse." Webster's II New College Dictionary (1999).  

TBI 

The appellant claims that he was kicked in the left temporal area while on active duty and that he has residuals thereof to this date.  

Service treatment records show that the appellant was assaulted in service in June 1971.  The diagnosis was hematoma over the left ear.  X-ray findings were negative.  He was returned to duty.  On separation examination in February 1973, a neurological examination was normal.  

In May 2011, the appellant underwent a VA examination.  The Veteran reported a history of a parachute jump, wherein he sustained a small laceration of the chin area where he hit his chin on the parachute buckle and stitches were taken.  He had his helmet on and stated he remembered all events of that incident.  He also related another occasion where he was kicked in the head while at a bar during service.  He was evaluated by medics and released immediately.  His condition was noted to have remained stable.  He reported bitemporal headaches, sharp in intensity with nausea, which were daily, lasting approximately 3 hours a day,  He also reported daily vertigo, weakness, mainly in the sense of being tired.  He reported malaise, as well as long-term memory problems.  The diagnosis was head trauma sustained during military service in 1971, not resulting in TBI.  The examiner's rationale was that since there are no indications of TBI, a relationship could not be made as a result of his military service in this regard.  

In April 2012, the appellant underwent a VA examination.  It was noted that there was a documented head injury in 1971 when he was kicked in the temporal area over his left ear.  The appellant stated that there was a period of unconsciousness for a period of time, but the medical records did not reflect that period of unconsciousness.  There was no reference in the STRs reflecting headaches.  Headaches began to be noted in VA records in 2010 for several years.  Private records 1999 to 2006 show no evidence of treatment for headaches.  The diagnostic impression states that the examiner did not find evidence of residual of head injury.  The examiner stated that there was no way to link the appellant's headaches with his injury in service.  He never reported headaches from the time of his injury in 1971 until discharge in 1973.  There were no medical records until 1999.  He first complained of headaches in 2010.  The examiner opined that the appellant did not have headaches or cognitive dysfunction or other residual of his head injury in 1971.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  " In the absence of proof of a present disability there can be no valid claim.  " See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Absent the appellant's personal statements, there is no evidence that he currently has a TBI.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the appellant is competent to describe pain, headache, and fatigue, he is not competent to diagnose himself as having a TBI.  TBI is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or medical professional is necessary.  Again, there is not a scintilla of evidence to support the diagnosis of TBI.  The appellant's unsubstantiated statements regarding his claim that he had a TBI are found to lack competency. 

Thus, since the evidence does not show that he presently has TBI or has had it at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for a TBI is not warranted. 


Flat feet and calluses

In this case, the medical evidence shows that the appellant had flat feet and calluses prior to service.  His flat feet and calluses were shown on the pre induction examination in August 1970 and on his medical history form prepared at the time of his pre induction examination.  An examiner noted that the appellant had bilateral pes planus, grade II, and calluses.  The Veteran was found qualified for induction.  A physical inspection was performed in March 1971.  No disqualifying defect or communicable disease was recorded that date.  There were no findings, treatment, or diagnosis related to his pes planus or calluses throughout service.  On discharge examination in February 1973, there was no comment at all regarding the appellant's feet, nor specifically his flat feet or calluses.  His feet were normal on examination.  His condition was good and he was found qualified for separation from service.  

Here, the medical evidence shows that upon entry to service, the appellant's pre induction examination and Report of Medical History indicate that the appellant had pes planus, II degree, and calluses.  Therefore, he is not presumed to have been in sound condition at service entrance.  The presumption of soundness does not attach.  Although he reported and the record showed pes planus and calluses existed prior to service, there is no evidence in service or upon service discharge, that he had any findings, treatment, or diagnoses in service of these disorders.  Based on this evidence, the appellant's flat feet and calluses did not worsen or increase in severity during service.   

After service, the Veteran was seen for bilateral flat foot and calluses throughout the later years after service.  At no time were these foot complaints attributed to service at all.  

Social Security Administration (SSA) disability records in August 2005 showed that the appellant was not working, but according to SSA examiners, there was no evidence showing he had any condition that significantly limited his ability to work.  In those records, the appellant gave a history that he had trouble with his feet.  No diagnosis was made relative to that complaint.   

In August 2009, the appellant was seen by W.C.M., MD, for joint pain over the metatarsal bones, bilaterally.  The physician modified his shoes to take pressure off the area.  

In January 2011, staff for F.L. DPM submitted a note to the RO, indicating, in pertinent part, the appellant was not located in their patient records.  

In March 2011, staff for J.C. submitted a note to the RO, indicating, in pertinent part, the appellant was not located in their patient records.  

In March 2011, staff for Carolina Podiatry Associates submitted a note to the RO, indicating, in pertinent part, the appellant was last seen by at the clinic in December 2003.  

In November 2013, the appellant was seen by VA with complaints of sharp and burning feet.  Nothing in the note related his feet to service.  

In December 2013, statements in support of the appellant's claims were sent to the RO from the appellant's spouse, his sisters-in-law, his daughter, who is a nurse, and his son.  All related the problems that the appellant has with his feet, to include his flat feet and calluses.  However, none of them expressed the etiology of his bilateral foot disorders, the origin, or if his complaints were associated with service.  

In July 2015 a VA podiatry note was associated with the claims folder.  There was nothing related to his flat feet.  He complained of plantar hyperkeratotic skin lesions, bilaterally.  Nothing in the podiatry note was indicative of any podiatry condition related to service.  

The appellant underwent a VA examination in November 2015.  He was seen for flat feet and calluses of the feet.  He complained of flat feet, bilaterally, and calluses, bilaterally.  He initially claimed pain in his feet starting in basic training along with the calluses.  He stated that no one ever stated that he had plantar warts.  He remembered running during basic training and developing very painful areas at the ball of his feet.  He noticed this the first time he ran.  He also was diagnosed with plantar warts of the right side.  He did not admit this happening when he ran before.  He stated that it hurt when he walked, or stood.  He also had pain over the calluses of both feet.  He stated that the podiatrist cut the calluses out, but they grew right back.  He reported pain, which was sharp in nature over the calluses over the lateral ball of his feet.  He had to sit down if he walked too long because the pain became unbearable.  He had arch supports, built-up shoes, and orthotics, and his feet remained symptomatic.  

According to the examiner, the appellant's foot disorders were painful well prior to service.  He did not experience functional loss during basic training.  He was a paratrooper who never went overseas.  He left the service and worked in succession at two manufacturing plants with cement floors.  The medical records showed that the appellant had not been compliant with the recommendations of his podiatrist.  It was noted that his condition should resolve with foot care as recommended by the podiatrist.  The examiner opined that the claimed condition (flat feet and calluses of the feet, bilaterally) which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond the natural progression by an inservice injury, event, or illness.  The examiner stated that the appellant did not lose function of his feet while in service.  He left service in 1973, and worked at 2 manufacturing plants for the next 17 years after service.  His increased pain did not occur until after his second job at Harbor Freight.  The examiner stated that it was less likely as not that the calluses of his feet were related to service or aggravated by it.  The examiner also stated that the appellant's calluses were due to poor hygiene and lack of self-care of his feet as noted in a February 2011 notation by a VA podiatrist.  The calluses were removed and the appellant was given cushions and insoles to wear to avoid direct pressure on the ball of his feet.  The appellant did not clean his feet as instructed nor did he wear the recommended cushion and support.  

VA outpatient treatment records from 2010 to 2015 were obtained and associated with the claims file.  The appellant complained of sharp and burning feet.  It was noted throughout this period that since 2013, he had the pain for 10 years.  In February 2014, the feet were diagnosed as painful feet v. early diabetic neuropathy.  

Based on the evidence of record, the appellant's preexisting flat feet and calluses of both feet were not aggravated during service.  The evidence shows that the disorders were not worsened in service beyond the natural progression of the disease.  In fact, there is no evidence that actually shows that the appellant exhibited any symptomatology related to flat feet or calluses while in service.  Without competent evidence showing that the pre-existing bilateral flat feet and calluses increased in severity beyond the natural progression during military service, there is no basis for a grant of service connection.

The appellant's statements asserting that his pes planus and/or calluses of the feet had worsened as the result of service have also been considered.  On this matter, the Board acknowledges that lay evidence concerning symptoms, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The appellant is clearly competent to state that he experienced flat feet and calluses of the feet, pain and treatment which he attributed to these complaints in service, and that he continues to experience the residuals thereof.  However, the Board does not believe the appellant is competent to attribute such symptomatology to his flat feet and calluses of the feet.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.  

The Board does not find the appellant's statements to be credible, as there is internal inconsistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  He claimed he had problems with his feet in service and that he had pain since service to the present.  However, there was no medical evidence at all in service regarding foot complaints and, moreover, no pertinent symptoms were reflected on his separation examination at all.  Foot complaints are not shown by any evidence of record, only the appellant's statement of such.  No other evidence, medical or lay, has been presented related to the appellant's flat feet or calluses of the feet.  All of the recorded complaints of his feet occurred after service and although he had a parachutist badge in service, there is nothing relative to that accomplishment that indicates that his feet were problematic in service.  There is absolutely no evidence in the service treatment records that the appellant hurt his feet during service.  The appellant's statements are not credible and therefore lack probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration an appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

The appellant's November 2015 VA examination does not favor the appellant's statements of aggravation.  The examination report indicates he had both foot disorders prior to service, show no findings related to either in service, or upon,  service discharge, shows no parachuting overseas, worked in succession at 2 manufacturing plants for 17 years after service, and only began to complain of pain of his feet after his second job.  The medical records also show that there is consideration of his flat feet and calluses of the feet being related to his diabetes, which did not occur until after service.  In any event, whether the painful feet are due to his flat feet, calluses, or diabetic neuropathy, none of it is related to inservice problems.  

A review of the totality of the evidence does not show an inservice worsening of the appellant's preexisting flat feet or calluses of the feet.  In fact, the competent and credible evidence of record does not show flat feet or calluses of the feet in service, other than on his pre-induction examination.  In light of the above discussion, the Board concludes that the evidence is against the claim for service connection for flat feet and calluses of the feet based on aggravation of a preexisting disorder.  As such, the appeal is denied.  

Hypertension, residuals chin injury, bilateral vision, chronic headaches 

The appellant asserted that his hypertension, residuals chin injury, bilateral vision disorder, and chronic headaches are the result of active service.  

At the outset, none of the aforementioned disorders claimed had onset, were  treated, or diagnosed in service or within one year of service discharge (hypertension).  On separation from service, blood pressure reading was 126/78.  

After service, all of the disorders were diagnosed.  Private treatment records showed the appellant had hypertension, he was noted to take Goody powder every day for headaches, and cataracts and blurred vision were diagnosed in 2013, due to diabetes, unrelated to service.  Moreover, he was also noted on a 2012 VA examination to have a scar on his chin.  His wife, his sisters-in-law, his daughter (who is a nurse) and his son all wrote statements related to all his claimed disorders.  Unfortunately, none of them did or could attribute any of those conditions to his active duty service.  Although there was presence of all of the disorders, none were attributed to service, or an event in service.  

Nowhere in the evidence, to include family statements, VA outpatient treatment records, or private medical evidence many years after service, have the claimed hypertension, residuals of a chin injury, bilateral vision disorder, or chronic headaches been attributable to service.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he has hypertension, a chin injury, bilateral vision disorder, or headaches which are attributable to service, these disabilities require testing, and are therefore considered medically complex determinations. Further, the evidence does not thereafter demonstrate the presence of any of the aforementioned disorders within the balance of the appellant's active service or until many years thereafter. 

As evidence showing hypertension within the appellant's active duty period or within the one year presumptive period is lacking, to also include a chin injury, bilateral vision disorder, and chronic headaches, the preponderance of the evidence is against the aforementioned claims and service connection must be denied.   

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for TBI is denied. 

Service connection for bilateral flat feet is denied.  

Service connection for calluses of both feet is denied.  

Service connection for hypertension is denied.  

Service connection for residuals, chin injury, is denied.

Service connection for bilateral vision disorder is denied.  

Service connection for chronic headaches is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


